                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                             MDL 2326

-------------------------------------------------
THIS DOCUMENT RELATES TO

Sheawna R. Rodriguez v. Boston Scientific Corp.              2:13-cv-017642


                            MEMORANDUM OPINION AND ORDER

         Pending is Defendant’s Motion to Dismiss with Prejudice, filed by Boston

Scientific Corporation (“BSC”) on August 28, 2018. [ECF No. 18]. BSC asserts that

plaintiff’s case should be dismissed with prejudice for failure to comply with court

orders, including the failure to timely provide a plaintiff fact sheet in violation of

Pretrial Order Numbers 16 and 175. Plaintiff, who is pro se, did not respond to the

Motion.

         On September 27, 2019, the court entered a Show Cause Order directing

plaintiff to show cause on or before October 11, 2019, why BSC should not be

dismissed. [ECF No. 21]. The court sent a copy of this order to plaintiff at her last

known address and posted it on the court’s public website. Plaintiff did not show

cause or otherwise respond.

         The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

                                                    2
prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 18] is

GRANTED in part to the extent BSC seeks dismissal and DENIED in part insofar as

BSC seeks dismissal with prejudice. The court ORDERS that BSC is dismissed

without prejudice. No other defendants remain, and the case is stricken from the

docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER: January 21, 2020




                                           3
